688 F.2d 280
THOMASVILLE BRANCH OF the NATIONAL ASSOCIATION FOR theADVANCEMENT OF COLORED PEOPLE, et al., Plaintiffs-Appellants,v.THOMAS COUNTY, GEORGIA, et al., Defendants-Appellees.
No. 80-7412.
United States Court of Appeals,Fifth Circuit.
Unit B*Sept. 20, 1982.

Herbert Phipps, Albany, Ga., David F. Walbert, Atlanta, Ga., for plaintiffs-appellants.
Whitehurst, Cohen & Blackburn, A. J. Whitehurst, Thomasville, Ga., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Georgia, J. Robert Elliott, Judge.
Before JONES, FAY and HENDERSON, Circuit Judges.
PER CURIAM:


1
All pending motions for rehearing and requests for injunctive relief are denied.  The matter is remanded to the trial court in accordance with our opinion rendered on March 20, 1981, reported at 639 F.2d 1384, and supplemented by the holding of the Supreme Court of the United States in Rogers v. Lodge, --- U.S. ----, 102 S.Ct. 3272, 73 L.Ed.2d 1012 (1982).



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980